Citation Nr: 0840891	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  07-08 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board's April 14, 2005 decision denying entitlement to a 
compensable rating for service-connected scar on the left 
buttock.  


REPRESENTATION

Moving Party represented by:     Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel





INTRODUCTION

The veteran, who is the moving party, served on active duty 
from October 1945 to July 1946.  

The motion for reversal or revision of the April 14, 2005 
Board decision to deny an increased (compensable) rating for 
service-connected scar of the left buttock comes before the 
Board of Veterans' Appeals (Board) following the receipt of a 
statement from the moving party on March 6, 2007, alleging 
CUE in the April 2005 Board decision.  


FINDINGS OF FACT

1.  An April 14, 2005 decision of the Board denied 
entitlement to a compensable rating for service-connected 
scar of the left buttock.  

2.  The April 2005 Board decision that denied entitlement to 
a compensable rating for service-connected scar of the left 
buttock was adequately supported by the evidence then of 
record; considered the correct facts as they then existed; 
correctly applied statutory or regulatory provisions extant 
at that time; and did not contain an undebateable error that 
was outcome determinative.


CONCLUSION OF LAW

The Board's April 14, 2005 decision did not contain CUE in 
denying a compensable rating for service-connected scar of 
the left buttock.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§§ 20.1400, 20.1403, 20.1404 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA, 
however, does not apply to CUE motions in previous Board 
decisions.  38 U.S.C.A. §§ 5109A, 7111(a) (West 2002); 38 
C.F.R. §§ 3.105(a), 20.1400-20.1411 (2008); Parker v. 
Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 
15 Vet. App. 165, 179 (2001) (en banc).  

Under 38 U.S.C.A. § 7111, the Board has been granted the 
authority to revise a prior decision of the Board on the 
grounds of CUE.  A claim requesting review under this statute 
may be filed at any time after the underlying decision is 
made.  Pursuant to an opinion of the VA General Counsel, 
VAOPGCPREC 1-98, the Board's authority applies to any claim 
pending on or filed after the date of enactment of the 
statute, November 21, 1997.  See 38 C.F.R. § 20.1400.  The 
moving party's motion for review or revision was filed with 
the Board in March 2007. 

The statute and implementing regulations provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon request of the 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

A motion for revision of a prior Board decision based on CUE 
must be in writing, and must be signed by the moving party or 
that party's representative.  The motion must include the 
name of the veteran; the name of the moving party, if other 
than the veteran; the applicable Department of Veterans 
Affairs file number; and, the date of the Board of Veterans' 
Appeals decision to which the motion relates.  If the 
applicable decision involved more than one issue on appeal, 
the motion must identify the specific issue, or issues, to 
which the motion pertains.  Motions which fail to comply with 
the requirements set forth in this paragraph shall be 
dismissed without prejudice to re-filing under this subpart.  
38 C.F.R. § 20.1404(a).

The motion claiming CUE in a Board decision must set forth 
clearly and specifically the alleged clear and unmistakable 
error, or errors, of fact or law in the Board decision, the 
legal or factual basis for such allegations, and an 
explanation of why the result would have been manifestly 
different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  38 C.F.R. 
§ 20.1304(b).  Motions which fail to comply with these 
requirements shall be dismissed without prejudice to re-
filing under this subpart.  Disabled American Veterans v. 
Gober, 234 F.3d 682 (Fed. Cir. 2000); 38 C.F.R. § 20.1404(b).

In the implementing regulation, CUE is defined as:

a very specific and rare kind of error, of fact or 
law, that when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result 
would have been manifestly different but for the 
error.  Generally, either the correct facts, as 
they were known at the time, were not before the 
Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  

38 C.F.R. § 20.1403(a).  

The record to be reviewed for CUE in a prior Board decision 
must be based on the record and the law that existed when 
that decision was issued.  To warrant revision of a Board 
decision on the grounds of CUE, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
deemed clear and unmistakable.  38 C.F.R. § 20.1403(c).

Examples of situations that are not CUE include:  (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; (2) a failure to fulfill VA's 
duty to assist the veteran with the development of facts 
relevant to his or her claim; or (3) a disagreement as to how 
the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
CUE also does not encompass the otherwise correct application 
of a statute or regulation where, subsequent to the Board 
decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. § 
20.1403(e).

For CUE to exist, (1) "[e]ither the correct facts, as they 
were known at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated), or the statutory or regulatory 
provisions extant at the time were incorrectly applied," (2) 
the error must be "undebateable" and the sort "which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made," and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992)).

In other cases prior to promulgation of this regulation, the 
Court has defined CUE as "an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebateable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  "It must always be remembered that CUE is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

In March 2007, the Board accepted a statement from the moving 
party as a motion alleging CUE in an April 14, 2005 Board 
decision denying entitlement to an increased (compensable) 
rating for a service-connected scar of the left buttocks.  In 
that motion, the moving party alleged that the Board erred in 
April 2005 by not considering service treatment records 
showing treatment for a laceration of his left hip and 
buttock in March 1946.  

The moving party's March 2007 pleading meets the general 
requirements for filing a motion for revision under 38 C.F.R. 
§ 20.1404(a) and § 20.1404(b).  As mentioned above, when 
determining whether there was CUE in the April 14, 2005 
decision, the Board must review the evidence of record at the 
time of the Board decision.  

In the April 2005 decision, the Board found that the evidence 
then of record demonstrated that the veteran's service-
connected scar to the left buttock was no larger than 20 x 1 
centimeter, was hypertrophic, and was stable; was not tender, 
painful, ulcerated, or poorly nourished; and did not 
interfere with function of the hip or buttock.  The Board 
concluded that the criteria for a compensable rating for left 
buttock scar had not been met.  In the reasons and bases 
section of the April 2005 decision, the Board noted the 
history of in-service laceration of the left hip and buttock; 
previous rating actions denying a compensable rating for the 
scar; noted the clinical findings, and absence of clinical 
findings in the VA examination reports in May 1998 and March 
2002 that included that the scar was not tender or painful to 
touch and did not interfere with range of motion of the left 
hip; and noted the opinions in the VA examination reports in 
May 1998 and March 2002 that included that it was unlikely 
that the scar would cause pain in the left hip and leg.  

The evidence of record at the time of the April 2005 Board 
decision included service treatment records, which indicate 
that the veteran was treated for a laceration to the left hip 
and buttock caused by a knife or razor in March 1946.  
Inspection of the wound failed to show severing of any nerves 
or large vessels, and the laceration was fascially repaired.  

Service connection for a scar of the left buttocks was 
granted in a December 1983 rating decision and an initial 
noncompensable (0 percent) rating was assigned, effective May 
6, 1983.  The moving party's most recent claim for an 
increased rating was received in December 1997. 

A May 1998 VA examination showed that the veteran's scar 
measured 20 x 1 centimeter (cm) in length, was not painful to 
the touch, and despite the moving party's complaints of pain 
in the left hip and buttock, did not interfere with range of 
motion of the left hip.  

The RO denied the moving party's claim for an increased 
rating in a July 1998 rating decision.  The moving party 
appealed the denial of his claim, and was provided two 
additional VA examinations in March 2002.  The first, 
provided in response to the moving party's claims for 
entitlement to service connection for orthopedic conditions, 
showed a well-healed scar in the distal gluteals area 
extending from the groin posteriorly to the gluteals crease 
that was nontender to palpation.  

The second March 2002 VA examination, intended to determine 
the current severity of the moving party's scar, showed a 14 
x .03 cm linear depigmented scar of the left lateral buttock 
and hip.  The moving party complained of aches and pains in 
his left leg down to his leg, but his scar was not painful to 
the touch and did not interfere with the motion of his leg.  

At the time of the Board's April 14, 2005 decision, the 
record also contained numerous treatment records from private 
health care providers that did not pertain to the moving 
party's left buttock scar.  

In its April 14, 2005 decision, the Board considered all 
relevant evidence of record and determined that the veteran's 
left buttock scar did not meet the criteria for a compensable 
evaluation.  As the schedular criteria for evaluating scars 
was revised during the course of the moving party's claim, 
effective August 30, 2002, the Board considered both the 
former and current criteria in rendering its April 2005 
decision.  DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  

The Board weighed the evidence of record and determined that 
the moving party's scar of the left buttock was superficial, 
nontender, not painful, with no evidence of ulceration, 
instability, or poor nourishment.  While the moving party 
complained of left hip and leg pain during his VA 
examinations, the May 1998 and March 2002 VA examiners found 
that there was no interference with range of motion of the 
hip or leg from the scar.

The moving party now argues that the Board erred in its April 
14, 2005 decision in failing to consider service treatment 
records from March 1946 that showed treatment for a left 
buttock laceration.  While decisions of the Board must be 
based upon consideration of all evidence and material of 
record under 38 U.S.C.A. § 7104(a) (2008), the moving party's 
argument fails on it face because the April 2005 Board 
decision explicitly noted in the decision the service 
treatment record evidence that indicated that the veteran 
sustained a laceration of the left hips and buttock as a 
result of an altercation in service in March 1946, notes that 
the wound was sutured, and notes that the sutures were 
subsequently removed leaving a well-healed scar.  

The moving party simply disagrees with the way the evidence 
was weighed in this case.  The moving party simply would have 
the Board give weight only to service treatment record 
evidence, and ignore subsequent and more recent clinical 
evidence in the May 1998 and March 2002 VA examination 
reports.  With regard to this contention, any disagreement as 
to how the facts were weighed or evaluated by the Board is 
not CUE.  38 C.F.R. § 20.1403(d).

The issue before the Board in April 2005 was entitlement to 
an increased (compensable) rating for the service-connected 
scar.  While the Board, as it properly did, was to consider 
all evidence of record, including the history of injury and 
findings of residual scar, the more probative evidence of 
record at the time of the April 2005 Board decision on the 
question of whether an increase in severity of the scar 
disability had occurred was the VA examination reports.  The 
Board properly weighed and considered the May 1998 and March 
2002 VA examination reports, including history, complaints, 
clinical findings, negative clinical findings, and opinions.  

Records of treatment dating from the veteran's period of 
active duty service, while of record at the time of the April 
2005 Board decision, were of less probative value than the 
more recent May 1998 and March 2002 VA examination reports.  
As noted above, the moving party's claim for an increased 
rating that was addressed in the April 2005 Board decision 
was received in December 1997; therefore, it was proper for 
the Board to assign less probative value to records of 
medical treatment for the left buttock scar disability dated 
50 years prior than to more recent complaints and findings 
reflected in the May 1998 and March 2002 VA examination 
reports.  To the extent the moving party's disagreement is 
with how the Board weighed the medical evidence then of 
record in denying the claim for increased (compensable) 
rating for scar of the left buttock, such disagreement as to 
how the facts were weighed or evaluated by the Board cannot 
constitute CUE in a Board decision.  38 C.F.R. § 20.1403(d). 

Moreover, the moving party's contentions alleging an error in 
the Board's April 2005 adjudication of the appeal do not even 
allege error which, had it not been made, would have 
manifestly changed the outcome (grant of increased rating for 
left buttock scar) of the April 2005 Board decision, 
especially in light of the service treatment record evidence 
that showed a well-healed scar.  For these reasons, the Board 
now finds that the April 2005 Board decision that denied 
entitlement to a compensable rating for service-connected 
scar of the left buttock was adequately supported by the 
evidence then of record; considered the correct facts as they 
then existed; correctly applied statutory or regulatory 
provisions extant at that time; and did not contain an 
undebatable error that was outcome determinative.  
Accordingly, 


the Board finds that the Board's April 14, 2005 decision is 
not clearly and unmistakably erroneous, and the motion for 
revision or reversal of the April 2005 decision on the 
grounds of CUE must be denied.  38 U.S.C.A. § 7111; 
38 C.F.R. §§ 20.1400, 20.1403, 20.1404. 


ORDER

The motion for reversal or revision of the April 14, 2005 
Board decision to deny a compensable rating for a service-
connected scar of the left buttock on the grounds of CUE is 
denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


